Title: To George Washington from Daniel Carroll, 19 February 1795
From: Carroll, Daniel
To: Washington, George


        
          Sir,
          George Town [D.C.] feby 19th 1795
        
        In consequence of the great attention requird, by the Trust reposd in me, & my precarious State of health, I mentiond some months past, to a few friends, my intention of requesting you to appoint some person, to take my place as a Commissioner—I must now request you to consider of a person for that purpose, as soon as circumstances will admit, after your return to Mount-Vernon.
        
        permit me to add, that I shall retain the same Zeal for the Interest of the City, in my private, which has ever I trust been manifested in various public characters—I have the honor to be, with the greatest respect, Sir, your Most Obt & very Hble Servt
        
          Danl Carroll
        
      